Citation Nr: 0424431	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  00-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including Valium dependence due to therapeutic use in 
service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from September 1968 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

This appeal was denied by the Board in an appellate decision 
entered in February 2003.  An appeal was subsequently taken 
to the U. S. Court of Appeals for Veterans Claims (Court).  
In April 2004, the Court granted a joint motion of the 
parties, vacated the Board's decision and remanded the case 
to the Board for action consistent with the joint motion.  


REMAND

The Board determined in its February 2003 decision that the 
appellant did not currently have an acquired psychiatric 
disability; and that Valium dependence was not documented 
until years after service and was not shown to be secondary 
to a service-connected disability.  The record before the 
Board reflected a September 2002 Axis I diagnosis of 
anxiolytic dependence (benzodiazepines) in partial remission, 
with Axis II diagnoses of antisocial personality disorder and 
borderline intellectual functioning.  The appellant now 
contends that his Valium dependence was incurred in service 
as a result of therapeutic prescriptions for the drug in 
amounts as high as 500 milligrams per day by military 
physicians in order to control his violent temper.  

In the April 2004 joint motion, the parties agreed that the 
Board had not sufficiently addressed the issue of the 
appellant's entitlement to service connection on a direct 
basis for Valium dependence due to the appellant's 
therapeutic use of the drug in service.  This will require 
additional evidentiary development and initial consideration 
by the RO.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current reopened claim seeking service 
connection for psychiatric disability, 
including Valium dependence due to 
therapeutic use in service, to include 
notice that the appellant should submit 
any pertinent evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
appellant.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.  

4.  Then, the appellant should be 
scheduled for a VA examination by a 
psychiatrist.  The claims files must be 
provided to the examiner for review, and 
the examiner should affirmatively state 
that the claims files have been reviewed, 
especially the report of the VA 
evaluation of the appellant in September 
2002, with an addendum dated in December 
2002.  The VA examiner is requested to 
identify any acquired psychiatric 
disorders which are currently present and 
to provide an opinion with respect to 
each such disorder as to whether it is at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
active service.  With respect to Valium 
dependence, the examiner should 
specifically address whether it is at 
least as likely as not that the condition 
is due the appellant's therapeutic use of 
that drug in service.  The rationale for 
all opinions expressed must also be 
provided.  

5.  The RO should also undertake any 
other development it determines to be 
indicated.  After all appropriate 
development has been completed, the RO 
should readjudicate the current claim 
based on a de novo review of all relevant 
evidence.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




